COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 MARCUS LAKEITH HARRIS,                           §               No. 08-21-00070-CR

                               Appellant,         §                 Appeal from the

 v.                                               §           183rd Judicial District Court

 THE STATE OF TEXAS,                              §             of Harris County, Texas

                               Appellee.          §              (TC# 159318601010)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 4TH DAY OF NOVEMBER, 2022.

                                             SANDEE MARION, Chief Justice (Ret.)

Before Rodriguez, C.J. and Alley, J and Marion, C.J. (Ret.), sitting by assignment